TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00248-CV


Rachael Meyers, Appellant

v.

BHC Shoal Creek Hospital and Peter W. Gonzalez, M.D., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN100528, HONORABLE PAUL DAVIS, JUDGE PRESIDING


	Appellant Rachael Meyers filed with this Court a motion to dismiss her appeal,
requesting this Court to dismiss her claims against appellees.  Accordingly, we grant appellant's
motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  

 					David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   May 9, 2002
Do Not Publish